DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the attorney of record,  Mr Michael Fuller on 4/27/2022.
The application has been amended as follows: 
In claim 2, at line 6,  ‘a compressor’ has been deleted and -- at least one compressor-- has been inserted. 
In claim 2, at line 11, ‘the compressor’ has been deleted and -- the at least one compressor-- has been inserted.
In claim 6, at line 1, ‘further comprising: a plurality of compressors, wherein the manifold includes a major surface facing the compressors’ has been deleted and -- wherein the at least one compressor includes a plurality of compressors--.
In claim 7, at line 2, ‘ the major surface’ has been deleted and -- the first major planar outer surface-- has been inserted. 
In claim 8, at line 2, ‘ the major surface’ has been deleted and -- the second major planar outer surface-- has been inserted. 
In claim 9, at line 3, ‘the compressors’ has been deleted and -- the  plurality of compressors-- has been inserted. 
In claim 12, at line 2, ‘ the manifold includes a major surface hosting’ has been deleted and -- the second major planar outer surface hosts -- has been inserted. 
In claim 15, at line 2, ‘further comprising a plurality of compressors, wherein the manifold includes a major surface facing the compressors’ has been deleted and – wherein the at least one compressor includes a plurality of compressors--.
In claim 16, at line 2, ‘ the major surface’ has been deleted and -- the first major planar outer surface-- has been inserted. 
In claim 17, at line 2,  ‘ the major surface’ has been deleted and -- the second major planar outer surface-- has been inserted. 
In claim 18, at line 3, ‘the compressors’ has been deleted and -- the  plurality of compressors”-- has been inserted. 
In claim 19, , at line 8, ‘a compressor’ has been deleted and -- at least one compressor-- has been inserted. 
In claim 24, at line 2, ‘further comprising:a plurality of compressors, wherein the manifold includes a major surface facing the compressors’ has been deleted and – wherein the at least one compressor includes a plurality of compressors-- has been inserted. 
In claim 25, at line 2,  ‘ the major surface’ has been deleted and -- the first major planar outer surface-- has been inserted. 
In claim 26, at line 2, ‘ the major surface’ has been deleted and -- the second major planar outer surface-- has been inserted.
In claim 27,  at line 3, ‘the compressors’ has been deleted and -- the  plurality of compressors-- has been inserted. 
In claim 29, at line 8,  ‘a compressor’ has been deleted and -- at least one compressor-- has been inserted. 
In claim 29, at line 9, ‘the compressor’ has been deleted and -- the at least one compressor-- has been inserted.
In claim 33, at line 2, ‘the compressor’ has been deleted and -- the at least one compressor-- has been inserted.

      Claims 14,36 and 37 have been cancelled. 



Claims 2-3,5,19,20,21,28,29,32,33,34,35 and 38 are allowable. The withdrawn claims 4,6-9,11-13,15-18,22 and 24-27 are now rejoined and allowed as well. 
The restriction requirement among the species, as set forth in the Office action mailed on 3/21/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/21/2019 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
. 
 Therefore, claims 2-9,11-13,15-22,24-29,32,33,34,35 and 38  are allowed.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, reference to Sears’s 856 is the closest prior art but fail to disclose a compressor attached to and hosted on the first planar outer surface of the plate-shape manifold, and a fluid source includes one of a condenser, a chiller, a receiver drier or a coolant container hosted and attached on the second major outer surface of the plate shaped manifold, in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763